Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites providing a sheet….so that a sum of thickness of the cladding and the sheet is greater than a critical wrinkling thickness of the sheet.  It is unclear what precisely the critical wrinkling thickness of a sheet is and how it is calculated or ascertained.  
MPEP 2164.01 states that the test of enablement is whether undue experimentation would be needed to practice the invention.  The MPEP lays out eight factors to consider whether the level of experimentation would be undue.  These factors are: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the context of the disclosure.  See MPEP 2164.01(a) citing In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
The relevant breadth of the claim is providing a sheet having the above recited thickness property.  Specifically, the relevant issues is ascertaining what the critical wrinkling thickness of the sheet is.  The nature of the invention is forming a thin-walled aluminum part.  The person of ordinary skill is an aerospace or materials science engineer with 3-5 years of relevant experience in the fabrication of spacecraft parts.  
The specification provides no guidance on what a critical wrinkling thickness is or a working example of how it is calculated or ascertained.  The specification does provide several examples of forming such sheets with materials and thicknesses listed.  But these examples are limited to themselves because they do no identify how the various thicknesses were selected.  Thus, they fail to enable forming thin sheets of other materials using slightly different settings.
Examiner looked to the prior art to determine if a critical wrinkling thickness is a well-known term and a person of ordinary skill would understand how to obtain it for any given sheet of material.  This precise term does not commonly appear.  Several papers referred to critical strains that cause wrinkling.  For example, the Nature article Instabilities of Thin Films on a Compliant Substrate: Direct Numerical Simulations from Surface Wrinkling to Global Buckling by Nikravesh, Siavash, et al. published March 31, 2020.  These articles, however, indicate that the pressure and strain on the sheet heavily control whether it wrinkles.  Thus, when determining critical wrinkling thickness (as best understood) a series of pressure and strains the material is under during formation would need to be defined.   Furthermore, the articles failed to discuss how sheet thickness affected wrinkling.  For these reasons, the specification as aided by the prior art, does not enable how this critical wrinkling thickness would be ascertained thus, the entire selection process remains un-enabled.  Claims 2-9 are rejected based on their dependence.
This rejection may be overcome by demonstrating that the term critical wrinkling thickness has a well understood definition in the spacecraft arts and that methods for determining the critical wrinkling thickness of a given sheet of material were well known.  Such evidence may be technical literature, prior patents, or affidavit evidence.  Such evidence must also demonstrate that if ambient conditions such as temperature, pressure, existing material strain, etc affect the critical wrinkling thickness, that these factors were known to be accounted for.

The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 contains a number of issues.  First, claim 1 recites filling a cavity…with an ultra-low temperature medium to cool the sheet to below -160C of the ultra-low temperature.  Applicant’s attempt to remedy the indefiniteness of the term ultra low has rendered the claim more indefinite because now the medium must now cause the cavity to become 160C lower than the ultra low temperature itself.  Examiner understands that the intent of the claim is to define that a cold medium is introduced into the cavity causing the sheet to cool to -160C or lower.  This alone should be recited, the phrase ultra-low temperature is redundant.  Yet, the presence of the phrase ultra-low implies something extra beyond the simple intent, based on claim interpretation canons.  Claim 1 should be amended to recite ‘cooling the sheet to below -160C by filling a cavity of a female die with a chilling medium.’  The term ultra-low temperature medium should likewise be replaced with a non-relative term like ‘chilling medium’ in the dependent claims as well.  Alternately, the claim may explicitly state that ‘ultra-low temperature forming is forming occurring at -160C or lower’ and explicitly define that ‘an ultra-low medium is one that is chilled to -160C or lower.’
Step four recites the phrase to form an ultra-thin curved part.  This term is indefinite.  First, the preamble previously introduced the term, thus at the very least step four should refer to ‘the ultra-thin curved part.’  Second, the claim should only recite the ratio of the thickness to diameter.  The presence of both the ratio and phrase, implies that the phrase ultra-thin is adding some further (undefined) limitation beyond the ratio.  Alternately, the claim may explicitly define that an ultra-thin curved part is one in which the ratio of wall thickness to diameter is 3% or lower.
The terms ultra thin and ultra low may remain in the preamblewithout explicit definition, however, as defining the genre of the invention.

Prior Art Status
The claims remain unrejected over the prior art.  The are not indicated to be allowed, as evidence to overcome the enablement rejection may result in prior art allowing the claims to be rejected.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Regarding the enablement rejection, applicant amended claim 1 and argued that the recited steps enabled the claim.  Yet while the amendment clarifies how the thickness of the cladding is selected (based on a critical wrinkle thickness of the sheet), it merely shifts the lack of enablement one step forward as the specification fails to identify what this critical thickness is or how it is ascertained.  Thus, the enablement rejection is maintained.
Regarding the indefiniteness rejection, applicant argues that the claim amendments clarified the nature of what the metes and bouts of the terms ultra-thin or ultra-low temperature are.  In both cases, however, the claim amendments fail to remedy the underlying problem that

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.